Name: 82/173/EEC: Commission Decision of 5 March 1982 opening a standing invitation to tender for the export of 50 000 tonnes of durum wheat held by the Greek intervention agency (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-03-24

 Avis juridique important|31982D017382/173/EEC: Commission Decision of 5 March 1982 opening a standing invitation to tender for the export of 50 000 tonnes of durum wheat held by the Greek intervention agency (Only the Greek text is authentic) Official Journal L 078 , 24/03/1982 P. 0025 - 0027++++COMMISSION DECISION OF 5 MARCH 1982 OPENING A STANDING INVITATION TO TENDER FOR THE EXPORT OF 50 000 TONNES OF DURUM WHEAT HELD BY THE GREEK INTERVENTION AGENCY ( ONLY THE GREEK TEXT IS AUTHENTIC ) ( 82/173/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2727/75 OF 29 OCTOBER 1975 ON THE COMMON ORGANIZATION OF THE MARKET IN CEREALS ( 1 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 3808/81 ( 2 ) , AND IN PARTICULAR ARTICLE 7 ( 5 ) THEREOF , WHEREAS ARTICLE 3 OF COUNCIL REGULATION ( EEC ) NO 2738/75 OF 29 OCTOBER 1975 LAYING DOWN GENERAL RULES FOR INTERVENTION ON THE MARKET IN CEREALS ( 3 ) PROVIDES THAT CEREALS HELD BY THE INTERVENTION AGENCIES SHALL BE DISPOSED OF BY INVITATION TO TENDER ; WHEREAS COMMISSION REGULATION ( EEC ) NO 376/70 OF 27 FEBRUARY 1970 ( 4 ) LAYS DOWN THE PROCEDURE AND CONDITIONS FOR THE DISPOSAL OF CEREALS HELD BY THE INTERVENTION AGENCIES ; WHEREAS THE HELLENIC REPUBLIC IN A COMMUNICATION DATED 11 FEBRUARY 1982 ADVISED THE COMMISSION OF ITS WISH TO PUT UP FOR SALE EXPORT TO NON-MEMBER COUNTRIES 50 000 TONNES OF DURUM WHEAT WHICH ITS INTERVENTION AGENCY HOLDS IN STORE ; WHEREAS , IN VIEW OF THE INTERVENTION STOCK LEVELS WITHIN THE COMMUNITY , THE PROPOSED OPERATION SEEMS PARTICULARLY APPROPRIATE ; WHEREAS THE 50 000 TONNES OF DURUM WHEAT TO BE PUT UP FOR SALE BY TENDER ARE TO BE EXPORTED FROM THE POINTS OF DEPARTURE FOR WHICH TENDERS ARE TO BE MADE BY TENDERERS ; WHEREAS A CERTAIN PROPORTION OF THE SAID QUANTITY IS STORED IN OTHER PLACES ; WHEREAS THE GREEK INTERVENTION AGENCY , IN ORDER TO PLACE ALL PARTICIPANTS IN THE INTERVENTION TO TENDER ON THE SAME FOOTING , MUST UNDERTAKE THE SALE AT UNIFORM PRICES , AND FOR THAT PURPOSE IT SHOULD TAKE OVER THE COST OF TRANSPORT FROM THE PLACE OF STORAGE TO THE POINTS OF DEPARTURE DETERMINED ; WHEREAS UNDER ARTICLE 5 ( 5 ) OF COMMISSION REGULATION ( EEC ) NO 376/70 IT MAY BE PROVIDED THAT A TENDER SHALL ONLY BE VALID IF IT IS ACCOMPANIED BY AN APPLICATION FOR AN EXPORT LICENCE AND BY AN APPLICATION FOR ADVANCE FIXING OF THE REFUND FOR THE DESTINATION IN QUESTION ; WHEREAS THE INTENTION OF THIS PROVISION IS TO FACILITATE ASSESSMENT OF THE TENDER ; WHEREAS , IN ORDER TO ENSURE THAT THE TENDERS ARE MADE IN GOOD FAITH AND TO GUARANTEE THE SMOOTH RUNNING OF THE PROPOSED OPERATION IN EXISTING MARKET CONDITIONS , IT IS NECESSARY TO PROVIDE FOR A SPECIAL SECURITY ; WHEREAS , FOR THE SAME REASONS , THE SECURITY MUST BE RELEASED ONLY ON PROVISION OF PROOF OF THE ARRIVAL OF THE GOODS AT THEIR DESTINATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE MANAGEMENT COMMITTEE FOR CEREALS , HAS ADOPTED THIS DECISION : ARTICLE 1 THE GREEK INTERVENTION AGENCY MAY , ON THE FOLLOWING CONDITIONS , OPEN A STANDING INVITATION TO TENDER FOR THE EXPORT OF DURUM WHEAT HELD BY IT . ARTICLE 2 1 . THE INVITATION TO TENDER SHALL COVER A MAXIMUM OF 50 000 TONNES OF DURUM WHEAT . 2 . THE REGIONS IN WHICH THE 50 000 TONNES OF DURUM WHEAT ARE STORED ARE STATED IN THE ANNEX . ARTICLE 3 1 . THE PLACES FOR WHICH THE MINIMUM SALE PRICE IS TO BE FIXED ARE AS FOLLOWS : THESSALONIKI - VOLOS . 2 . TENDERS MUST BE DRAWN UP BY REFERENCE TO THE STANDARD QUALITY DEFINED IN COUNCIL REGULATION ( EEC ) NO 2731/75 ( 5 ) . THEY MUST RELATE TO A QUANTITY OF AT LEAST 500 TONNES . 3 . TENDERS MUST BE MADE FOR ONE OR MORE PORTS OR PLACES OF DEPARTURE . THE TENDERER SHALL SPECIFY THE PORT OR PORTS OF PLACES OF DEPARTURE IN RESPECT OF WHICH HIS TENDER IS PUT FORWARD . TENDER SHALL BE FOR DURUM WHEAT : - IN PORT SILOS FROM WHICH DIRECT LOADING INTO BARGE OR SEA-GOING VESSEL IS POSSIBLE , OR - DELIVERED NOT UNLOADED TO THE PLACE OF EMBARKATION IN THE PORT OR PLACE OF DEPARTURE . 4 . TENDERS SHALL BE VALID ONLY IF THEY ARE ACCOMPANIED BY : - AN APPLICATION FOR EXPORT LICENCE LODGED BY THE TENDERER , WITH AN APPLICATION FOR ADVANCE FIXING OF THE EXPORT REFUND OR LEVY , FOR THE DESTINATION IN QUESTION AND WITH AN APPLICATION FOR ADVANCE FIXING OF THE MONETARY COMPENSATORY AMOUNT . FOR THE PURPOSE OF THIS DECISION , ALL COUNTRIES FOR WHICH THE SAME RATE OF EXPORT REFUND OR LEVY IS FIXED SHALL BE CONSIDERED AS ONE DESTINATION ; - A WRITTEN UNDERTAKING BY THE TENDERER , COUNTERSIGNED BY A FINANCIAL INSTITUTION , TO PROVIDE A SPECIAL SECURITY OF 40 ECU PER TONNE NOT LATER THAN TWO WORKING DAYS FOLLOWING THE DATE OF RECEIPT OF THE INFORMATION THAT HIS TENDER HAS BEEN ACCEPTED . 5 . THE SECURITY SHALL BE RELEASED ONLY IN RESPECT OF QUANTITIES FOR WHICH THE TENDERER AND EXPORTER PROVES EITHER : ( A ) THAT THE CUSTOMS FORMALITIES FOR RELEASE INTO FREE CIRCULATION HAVE BEEN COMPLETED IN THE NON-MEMBER COUNTRY OR COUNTRIES FOR WHICH THE EXPORT REFUND OR LEVY HAS BEEN FIXED IN ADVANCE . THE SAID PROOF SHALL BE PROVIDED IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 20 ( 3 ) TO ( 6 ) OF COMMISSION REGULATION ( EEC ) NO 2730/79 ( 6 ) ; OR ( B ) THAT THE PRODUCT HAS BECOME UNSUITABLE FOR HUMAN OR ANIMAL CONSUMPTION . 6 . FOR DURUM WHEAT WHICH IS NOT LOCATED AT THE PLACES REFERRED TO IN THE FIRST AND SECOND INDENTS OF THE SECOND SUBPARAGRAPH OF PARAGRAPH 3 , THE MOST FAVOURABLE TRANSPORT COSTS BETWEEN THE PLACE OF STORAGE AND THE PLACE OF EMBARKATION IN THE PORTS OR PLACES OF DEPARTURE REFERRED TO IN PARAGRAPH 1 AND ATTAINABLE AT THE LOWEST TRANSPORT COST , SHALL BE REIMBURSED TO THE EXPORTER AND TENDERER BY THE GREEK INTERVENTION AGENCY . ARTICLE 4 1 . NOTWITHSTANDING THE PROVISIONS OF ARTICLES 21 ( 1 ) OF COMMISSION REGULATION ( EEC ) NO 3183/80 ( 7 ) , EXPORT LICENCES ISSUED UNDER THIS STANDING INVITATION TO TENDER SHALL BE CONSIDERED , FOR THE PURPOSES OF DETERMINING THEIR PERIOD OF VALIDITY , AS HAVING BEEN ISSUED ON THE DAY THE TENDER WAS SUBMITTED . 2 . THE SAID LICENCES SHALL BE VALID FROM THEIR DATE OF ISSUE , WITHIN THE MEANING OF PARAGRAPH 1 , UNTIL THE END OF THE THIRD MONTH FOLLOWING . ARTICLE 5 THE TIME LIMIT FOR SUBMISSION OF TENDERS UNDER THE FIRST PARTIAL INVITATION TO TENDER SHALL EXPIRE ON 10 MARCH 1982 AT 1 P.M . ( BRUSSELS TIME ) . THE GREEK INTERVENTION AGENCY SHALL SPECIFY IN THE NOTICE OF INVITATION TO TENDER THE TIME LIMIT FOR SUBMISSION OF TENDERS UNDER THE SUBSEQUENT PARTIAL INVITATION TO TENDER . THE TIME LIMIT FOR SUBMISSION OF TENDERS UNDER THE LAST PARTIAL INVITATION TO TENDER SHALL EXPIRE ON 26 MAY 1982 AT 1 P.M . ( BRUSSELS TIME ) . ARTICLE 6 THE GREEK INTERVENTION AGENCY LAYS DOWN , WHERE NECESSARY , ADDITIONAL PROVISIONS AND CONDITIONS CONSISTENT WITH THE PROVISIONS OF THIS DECISION . ARTICLE 7 THE DECISION IS ADDRESSED TO THE HELLENIC REPUBLIC . DONE AT BRUSSELS , 5 MARCH 1982 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ( 1 ) OJ NO L 281 , 1 . 11 . 1975 , P . 1 . ( 2 ) OJ NO L 382 , 31 . 12 . 1981 , P . 37 . ( 3 ) OJ NO L 281 , 1 . 11 . 1975 , P . 49 . ( 4 ) OJ NO L 47 , 28 . 2 . 1970 , P . 49 . ( 5 ) OJ NO L 281 , 1 . 11 . 1975 , P . 22 . ( 6 ) OJ NO L 317 , 12 . 12 . 1979 , P . 1 . ( 7 ) OJ NO L 338 , 13 . 12 . 1980 , P . 1 . ANNEX * ( TONNES ) * PLACE OF STORAGE*QUANTITY* THESSALONIKI*25 000* LARISSA*25 000* HIGHER EDUCATION IN THE EUROPEAN COMMUNITY A HANDBOOK FOR STUDENTS 1981 EDITION THIS HANDBOOK FOR STUDENTS HAS BEEN PREPARED , FOR THE ASSISTANCE OF STUDENTS AND THEIR ADVISERS TO BRING TOGETHER IN ALL COMMUNITY LANGUAGES THE BASIC INFORMATION NEEDED BY THOSE CONSIDERING A PERIOD OF HIGHER EDUCATION IN ANOTHER MEMBER STATE . THE HANDBOOK CONTAINS AN ENTRY FOR EACH OF THE MEMBER STATES OF THE COMMUNITY . EACH ENTRY CONSISTS OF TWO MAIN SECTIONS , A DESCRIPTIVE TEXT AND AN APPENDIX . THE TEXT GIVES GENERAL INFORMATION ON THE STRUCTURE OF THE HIGHER EDUCATION SYSTEM , ITS INSTITUTIONS AND THE TYPES OF QUALIFICATIONS OBTAINABLE , ON ADMISSION CONDITIONS AND APPLICATION PROCEDURES , AND ON FEES , LANGUAGE REQUIREMENTS AND GRANTS , AS WELL AS AN INDICATION OF IMPORTANT SOCIAL ELEMENTS SUCH AS SOCIAL SECURITY COUNSELLING , ACCOMMODATION , ETC . THE APPENDIX TO EACH COUNTRY ENTRY CONTAINS A LIST OF ADDRESSES OF ORGANIZATIONS AND INSTITUTIONS FROM WHICH FURTHER INFORMATION AND/OR APPLICATION FORMS MAY BE OBTAINED , A BIBLIOGRAPHY OF NATIONAL INFORMATION MATERIAL , IN MOST CASES A TABLE OF SUBJECTS TAUGHT AT EACH INSTITUTION , AND A GLOSSARY PER NATIONAL ENTRY FOR THE EXPLANATION OF TERMS THAT HAVE NOT BEEN TRANSLATED . IN ADDITION TO THE NATIONAL ENTRIES , THE HANDBOOK CONTAINS SEPARATE ENTRIES FOR THE COLLEGE OF EUROPE AT BRUGES AND THE EUROPEAN UNIVERSITY INSTITUTE AT FLORENCE . PUBLISHED IN : DANISH , DUTCH , ENGLISH , FRENCH , GERMAN , GREEK , ITALIAN . PRICE ( EXCLUDING VAT ) IN LUXEMBOURG : ECU 4,35 , BFRS 180 , POUND IRL 3 , POUND 2,80 , US $ 6,15 MORE OR LESS 350 PAGES . PUBLICATION NO CB-32-81-253-EN-C ISBN 92-825-2432-9 OFFICE FOR OFFICIAL PUBLICATIONS OF THE EUROPEAN COMMUNITIES L-2985 LUXEMBOURG